        Case 1:10-cv-00781-EAW-JJM Document 462 Filed 07/23/19 Page 1 of 3




                                                                                              GARDELLA GRACE P.A.
COOK ALCIATI                                                                              80 M STREET SE, 1ST FLOOR
DIRECT: 703-721-8379                                                                        WASHINGTON, DC 20003
CALCIATI@GARDELLAGRACE.COM
                                                                                                 MAIN: 703-556-9600
WWW.GARDELLAGRACE.COM
                                                                                                  FAX: 703-740-4541

                                                July 23, 2019

                                                  Via ECF


  Hon. Jeremiah J. McCarthy
  United States Magistrate Judge
  Robert H. Jackson United States Courthouse
  2 Niagara Square
  Buffalo, NY 14202

  Re:      Steuben Foods, Inc. v. Shibuya Hoppman Corporation et al., No. 1:10-cv-00781

  Dear Judge McCarthy:

         Plaintiff Steuben Foods, Inc., respectfully submits this Letter Brief in accordance with Your
  Honor’s July 16, 2019 Text Order [Dkt. 461] and in response to Defendants’ supplemental authority
  [Dkt. 460] filed July 15, 2019, regarding Defendants’ Second Renewed Motion To Dismiss Or, In
  The Alternative, Transfer Due To Improper Venue [Dkt. 448].

          The submitted supplemental authority, Westech Aerosol Corp. v. 3M Co., No. 2018-1699, 2019
  WL 2896381 (Fed. Cir. July 5, 2019) [Dkt. 460-1], is inapposite to the issue before this Court on
  Defendants’ Second Renewed Motion. Both cases involve venue motions presented following the
  Supreme Court’s 2017 decision in TC Heartland LLC v. Kraft Foods Group Brands LLC, 137 S.Ct. 1514
  (2017), but any similarity ends there.

           The Court is well aware of the history and circumstances of this case and the related cases
  based on the same patents (Steuben Foods, Inc. v. Oystar Group et al., No. 1:10-cv-00780-EAW-JJM;
  Steuben Foods, Inc. v. GEA Process Eng’g et al., No. 1:12-cv-00904-EAW-JJM; Steuben Foods, Inc. v. Jasper
  Products, LLC, No. 1:13-cv-01118-EAW-JJM; and Steuben Foods, Inc. v. Nestlé U.S.A., Inc., No. 1:13-
  cv-00892-EAW-JJM). In that context, after years of litigation and on the eve of claim construction
  in the coordinated related cases, Defendants filed their first renewed venue motion following the TC
  Heartland decision.

         While the parties litigated the issues presented, the Federal Circuit issued its decision in In re
  Micron Tech., Inc., 875 F.3d 1091 (Fed. Cir. 2017). As this Court recognized in connection with
  Shibuya’s First Renewed Venue Motion, Micron explained that “the district court retained the
      Case 1:10-cv-00781-EAW-JJM Document 462 Filed 07/23/19 Page 2 of 3
                             Steuben Foods, Inc. v. Shibuya Hoppman Corporation et al., No. 1:10-cv-00781
                                                                                             July 23, 2019

authority to find that a venue objection had been forfeited based on ‘sound determinations of
untimeliness or consent,” even if the Court could not find waiver of the venue defense. March 16,
2018 Decision and Order (Wolford, J.) [Dkt. 380] at 4-5 (quoting Micron, 875 F.3d at 1101). Judge
Wolford found that “there was a colorable basis to conclude” that venue had been forfeited under
Your Honor’s analysis of Micron and the facts here [Dkt. 380 at 5, citing Dkt. 371 at 4], and adopted
the January 16, 2018 Report and Recommendation (McCarthy, J.) [Dkt. 371], which recommended
denial of Defendants’ motion without prejudice to renewal upon completion of claim construction.
On Defendants’ Second Renewed Motion now, the question presented remains forfeiture.

        The Westech decision does not address the forfeiture issue (or even waiver) at all because the
circumstances there are nothing like those here. Indeed, the Federal Circuit’s Micron decision is not
mentioned, let alone analyzed. The Westech decision instead addresses a pleading stage motion,
wherein the Federal Circuit analyzed the sufficiency of the venue allegations in the complaint and
rejected plaintiff’s argument relying on a presumption that allegations of the complaint are true,
where the pleading merely parroted the venue statute. The Federal Circuit thus affirmed the district
court’s decision finding that the plaintiff failed to allege sufficient facts under the venue statute (§
1400(b)) to establish that the defendant had a regular and established place of business in the district
and dismissing the case without prejudice.

        The facts, procedural posture and issue in Westech and in this case are wholly dissimilar.
Steuben has briefed the forfeiture issue as applied to the circumstances here [see, e.g., Dkt. Nos. 366,
369, and 378]. This case presents a unique and distinct procedural history, including the
considerations arising from the related cases on the same patents with common questions of fact
and law, such as efficiency of the judicial process, economy of judicial resources, and the risk of
inconsistent judgments. [See Dkt. 371 at 2-5; Dkt. 380 at 4-7]. Westech does not weigh in favor of
granting Defendants’ Second Renewed Motion.

                                                                Respectfully submitted,




                                                                W. Cook Alciati


Cc: Counsel of record




                                                   2
     Case 1:10-cv-00781-EAW-JJM Document 462 Filed 07/23/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2019, I caused the foregoing document to be served
electronically on Defendants’ counsel of record by filing same with the Court’s ECF system.


                                                           __/s/ Joseph L. Stanganelli______
                                                                 Joseph L. Stanganelli
